IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

WARREN LEE EDWARDS,                   NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-0317

FLA. DEPT. OF CORRECTIONS,

      Appellee.

_____________________________/

Opinion filed March 9, 2016.

An appeal from an order of the Circuit Court for Leon County.
Angela C. Dempsey, Judge.

Warren Lee Edwards, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, and Kenneth S. Steely, General
Counsel, Florida Department of Corrections, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED. See Fla. R. App. P. 9.130(a)(5); Frantz v. Moore, 772 So. 2d
581 (Fla. 1st DCA 2000).

LEWIS, SWANSON, and WINOKUR, JJ., CONCUR.